In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-00094-CR

NO. 09-08-00095-CR

NO. 09-08-00096-CR

____________________


NATHANIEL HARMON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 86565, 91848 and 92716




MEMORANDUM OPINION
 Pursuant to plea bargain agreements, appellant Nathaniel Harmon (1) pled guilty to
aggravated assault and two charges of  possession of a controlled substance.  In each case,
the trial court found the evidence was sufficient to find Harmon guilty, but deferred finding
him guilty.  In the aggravated assault case, the court placed Harmon on community
supervision for five years and assessed a fine of $750, and in each of the possession of a
controlled substance cases, the trial court placed Harmon on community supervision for two
years and assessed a fine of $100.  The State subsequently filed a motion to revoke Harmon's
unadjudicated community supervision in each case.  Harmon pled "true" in each case to four
violations of the terms of his community supervision.  In each case, the trial court found that
Harmon violated the conditions of his community supervision and found him guilty.  In the
aggravated assault case, the trial court assessed punishment at five years of confinement.  In
the state-jail felony possession of a controlled substance case, the trial court assessed
punishment at two years of confinement in a state jail facility.  In the third-degree felony
possession of a controlled substance case, the trial court assessed punishment at two years
of confinement in the Texas Department of Criminal Justice Institutional Division.  The trial
court ordered that the sentences were to run concurrently.
	Harmon's appellate counsel filed a brief in each case that presents counsel's
professional evaluation and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On October 2, 2008, we granted an extension of time for appellant to file a pro
se brief in each case.  We received no response from the appellant.  We reviewed the
appellate records, and we agree with counsel's conclusion that no arguable issues support the
appeals.  Therefore, we find it unnecessary to order appointment of new counsel to re-brief
the appeals.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We
affirm the trial court's judgments. (2) 
	AFFIRMED.
								____________________________
									HOLLIS HORTON
										Justice						
Submitted on February 11, 2009  
Opinion Delivered February 25, 2009							
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.
1. In appeal number 09-08-00094-CR, the indictment and the judgment refer to
appellant as "Nathaniel 'Russell' Harmon[.]"  In appeal number 09-08-00096-CR, the
judgment refers to appellant as "Nathaniel 'Russell' Harmon[.]"
2. Appellant may challenge our decision in these cases by filing a petition for
discretionary review.  See Tex. R. App. P. 68.